DECISION
On January 20, 2016, the Defendant was sentenced to sixty (60) years to the Montana State Prison, with ten (10) years suspended, for the offense of Sexual Assault, a felony, in violation of §45-5-502 (2013), MCA. The Court ordered this sentence to run consecutive to any other sentence the Defendant was serving. The Court designated the Defendant as a Tier II sex offender. The Court adopted the conditions of probation as set forth in the PSI and waived PSI conditions 43(e) and 43(f). The Defendant was informed that in order to be eligible for parole, he must complete the cognitive and behavioral parts of sex offender treatment. The Defendant was given credit for 371 days for time already served.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was represented by Jennifer Quick.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
*55Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.